In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00376-CV

IN THE INTEREST OF L.O., A.O. III,          §    On Appeal from the 233rd District
C.O., A.O., N.O., A.O., L.W. AND T.J.,           Court
CHILDREN                                    §
                                                 of Tarrant County (233-680333-20)
                                            §
                                                 April 28,2022
                                            §
                                                 Memorandum Opinion by Chief
                                                 Justice Sudderth

                                       JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to remove the

erroneous reference to indecency with a child. It is ordered that the judgment of the

trial court is affirmed as modified.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth